Case 2:13-cr-00326-JCM-PAL
     Case 2:13-cr-00326-JCM-PAL
                            Document
                                Document
                                     68 *SEALED*
                                          69 Filed 03/08/21
                                                   Filed 03/08/21
                                                             Page 1
                                                                  Page
                                                                    of 6 1 of 6




                          FILED
                          UNDER
                           SEAL
Case 2:13-cr-00326-JCM-PAL
     Case 2:13-cr-00326-JCM-PAL
                            Document
                                Document
                                     68 *SEALED*
                                          69 Filed 03/08/21
                                                   Filed 03/08/21
                                                             Page 2
                                                                  Page
                                                                    of 6 2 of 6
Prob12C
D/NV Form
Rev. March 2017




                                  United States District Court
                                              for
                                    the District of Nevada

                              PETITION FOR WARRANT
                         FOR OFFENDER UNDER SUPERVISION

Name of Offender: Leonard Earl Russell

Case Number: 2:13CR00326

Name of Sentencing Judicial Officer: Honorable James C. Mahan

Date of Original Sentence: October 23, 2014

Original Offense: Felon in Possession of a Firearm

Original Sentence: 86 Months prison, followed by 36 Months TSR.

Date Supervision Commenced: September 30, 2019

Name of Assigned Judicial Officer: Honorable James C. Mahan

                                PETITIONING THE COURT

‫ ܈‬To issue a warrant.


The probation officer believes the offender has violated the following condition(s) of
supervision:


    1. Shall Not Illegally Possess Controlled Substance - The defendant shall not illegally
       possess a controlled substance.

        A. On February 16, 2021, Russell submitted a drug test at the Residential Reentry Center
           that presumptively tested positive for Spice. On March 1, 2021, the result of that test
           was received which yielded a positive result for Spice. On March 3, 2021, Russell
           admitted in writing to the use of Spice on or around February 16, 2021.

        B. Russell admitted in writing to the use of methamphetamine and marijuana on or about
           March 2, 2021.
Case 2:13-cr-00326-JCM-PAL
     Case 2:13-cr-00326-JCM-PAL
                            Document
                                Document
                                     68 *SEALED*
                                          69 Filed 03/08/21
                                                   Filed 03/08/21
                                                             Page 3
                                                                  Page
                                                                    of 6 3 of 6

                                  RE: Leonard Earl Russell
Prob12C
D/NV Form
Rev. March 2017



    2. Reside in a Residential Re-entry Center - You shall reside at and participate in the
       program of a residential re-entry center for a period of up to 90 days as approved and
       directed by the probation officer.

        On March 2, 2021, the undersigned officer was notified that Russell would be discharged
        from the Residential Reentry Center due to his use of Spice on or about February 16,
        2021.



U.S. Probation Officer Recommendation:

The term of supervision should be:

        ‫ ܈‬Revoked



                                              I declare under penalty of perjury that the
                                              information contained herein is true and correct,

                                              Executed on March 4, 2021


                                                                Digitally signed
                                                                by Brianna King
                                                                Date: 2021.03.08
                                                                08:21:22 -08'00'
                                              ______________________________
                                              Brianna King
                                              United States Probation Officer

Approved:
                       Digitally signed by
                       Brian Blevins
                       Date: 2021.03.05
                       15:00:17 -08'00'
__________________________________________
Brian Blevins
Supervisory United States Probation Officer
Case 2:13-cr-00326-JCM-PAL
     Case 2:13-cr-00326-JCM-PAL
                            Document
                                Document
                                     68 *SEALED*
                                          69 Filed 03/08/21
                                                   Filed 03/08/21
                                                             Page 4
                                                                  Page
                                                                    of 6 4 of 6

                                 RE: Leonard Earl Russell
Prob12C
D/NV Form
Rev. March 2017



THE COURT ORDERS


‫܆‬       No Action.
‫܆‬
X       The issuance of a warrant.
‫܆‬       The issuance of a summons.
‫܆‬       Other:




                                         _____________________________
                                         Signature of Judicial Officer
                                          March 8, 2021
                                         _____________________________
                                         Date
Case 2:13-cr-00326-JCM-PAL
     Case 2:13-cr-00326-JCM-PAL
                            Document
                                Document
                                     68 *SEALED*
                                          69 Filed 03/08/21
                                                   Filed 03/08/21
                                                             Page 5
                                                                  Page
                                                                    of 6 5 of 6

                                   RE: Leonard Earl Russell
Prob12C
D/NV Form
Rev. March 2017


        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA
           UNITED STATES V. LEONARD EARL RUSSELL, 2:13CR00326

                  SUMMARY IN SUPPORT OF PETITION FOR WARRANT
                                  March 4, 2021

On October 23, 2014, Russell was sentenced by your Honor to 86 months custody, followed by
three years of supervised release for committing the offense of Felon in Possession of a Firearm.
Supervised release commenced on September 30, 2019, in the District of Nevada.

On June 26, 2020, a petition for a summons was submitted to Your Honor detailing violations of
supervised release for his commission of committing new crimes, to wit: Trafficking in
Controlled Substance NRS 435.3385 (methamphetamine), and Possession or Use of Drug
Paraphernalia NRS 435.554 (case number 20CR009661); also for his failure to report change of
residence or employment; for his unlawful use of a controlled substance; and for his failure to
report law enforcement Contact. On July 30, 2020, an addendum was submitted to the court
detailing the commission of committing yet other new crimes, to wit: Possession Schedule I, II,
first or second, in violation of NRS 453.336.2A, and Possession of Schedule I, II, in violation of
NRS 453.336.2D (Case number: 20CR011066). On December 14, 2020, Russell attended an
initial appearance via summons. At the time of the initial appearance, Russell had tested positive
for COVID-19, and as such, he could not secure a bed in the Residential Reentry Center (RRC)
until he was no longer infected. Of note: Justice Court case number 20CR009661 was denied
prosecution on August 14, 2021.

Additionally, at the time of his Initial Appearance, Russell had an active bench warrant for his
arrest based upon pending state case number 20CR011066, which is the basis for the allegation
noted in the addendum submitted to the Court on July 30, 2020. On January 4, 2021, Clark
County Justice Court Judge Amy Chelini advised the undersigned officer that Russell was
arrested on the outstanding bench warrant for his Failure to Appear. On January 27, 2021,
Russell was released from state custody with the understating he would likely remain at the RRC
pending adjudication of his Justice Court case. A status check is set for this case on May 12,
2021.

On February 3, 2021, a request for modification of the addition of up to 90 days in the RRC was
submitted to the court. Your Honor concurred with the request and Russell reported to the RRC
on February 9, 2021.

On February 16, 2021, Russell submitted a drug test at the RRC. The results of that drug test
were received on March 1, 2021, which yielded a positive result for Spice. Subsequent to the
positive result for Spice, Russell was directed to report to the probation office on March 3, 2021.
Case 2:13-cr-00326-JCM-PAL
     Case 2:13-cr-00326-JCM-PAL
                            Document
                                Document
                                     68 *SEALED*
                                          69 Filed 03/08/21
                                                   Filed 03/08/21
                                                             Page 6
                                                                  Page
                                                                    of 6 6 of 6

                                   RE: Leonard Earl Russell
Prob12C
D/NV Form
Rev. March 2017

On March 3, 2021, Russell reported to the probation office as requested and admitted in writing
to the use of Spice on or around February 16, 2021. During this visit, the undersigned officer
noticed that Russell’s eyes appeared bloodshot. When questioned about the appearance of his
eyes, Russell became nervous and advised that he was sleeping prior to reporting to the probation
office; however, Russell had spoken to the undersigned officer earlier in the day. Due to the
inconsistency in Russell’s story, blood shot eyes, and nervous behavior, Russell was asked to
provide a drug test at the probation office. Russell provided a drug test which yielded a positive
result for methamphetamine and marijuana. Subsequent to the positive drug test, Russell
admitted in writing to the use of methamphetamine and marijuana on or around March 2, 2021.
Russell is currently pending discharge from the RRC due to the above drug use.

On February 25, 2021, a substance abuse treatment referral was sent to Bridge Counseling
requesting an assessment for Russell. A date and time for the assessment is yet to be determined.

Russell resumed using illegal substances only seven days after entering the RRC and has
continued illegal drug use throughout his stay, which is a violation of the program rules.

It should be noted that Russell was previously placed on house arrest as a condition of release
pending the adjudication of Justice Court case number 20CR011066. Russell absconded from the
house arrest program on three occasions resulting in a Failure to Appear warrant to be issued.
Given this information, it is believed that Russell is not only a danger to the community, but also
a risk of flight as he will be discharged from the RRC for program failure.

It is respectfully requested a warrant be issued for Russell’s arrest to ensure appearance at is
revocation hearing on March 19, 2021, and to ensure community safety.


                                              Respectfully submitted,
                                                             Digitally signed
                                                             by Brianna King
                                                             Date: 2021.03.08
                                                             08:22:38 -08'00'
                                              ______________________________

                                              Brianna King
                                              United States Probation Officer
Approved:
                        Digitally signed by
                        Brian Blevins
                        Date: 2021.03.05
__________________________________________
                        15:00:46 -08'00'
Brian Blevins
Supervisory United States Probation Officer
